The Court replied that it was the duty of the defendants to be present and at the bar of the Court; and in all criminal proceeding were always supposed to be; and no trial could take place without such presence, but by consent. If, therefore, the counsel for the defendants objected to calling them to the bar, for the purpose of proving them the same persons concerned in the riot the Court would be obliged to forfeit their recognizance, and so bring them up, and were proceeding to do it, when the counsel for the defendants consented they might be called from among the audience, and identified.
They were called by the crier, and the identity of Mount, Wheeler, Brown, and Weeks, fully made 'out.